      Case 1:18-cv-10230-PAC-SLC Document 51 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FELIX NKANSAH,

                               Plaintiff,

         -v-
                                                             CIVIL ACTION NO.: 18 Civ. 10230 (PAC) (SLC)
UNITED STATES OF AMERICA, et al.,
                                                                                ORDER
                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         By February 5, 2021, the parties shall submit a joint letter on the status of discovery. The

letter should indicate whether the parties would like the Court to conduct a settlement

conference, and if so, their proposed timing.


Dated:          New York, New York
                January 22, 2021

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
